FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                         January 9, 2018
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
UNITED STATES OF AMERICA,

      Plaintiff - Appellee,

v.                                                         No. 17-6046
                                                  (D.C. Nos. 5:15-CV-00885-R &
EVERETT B. ROBINSON,                                   5:07-CR-00072-R-1)
                                                           (W.D. Okla.)
      Defendant - Appellant.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before HOLMES, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

      In 2007, Everett Bernard Robinson was sentenced to 180 months’

imprisonment under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), for

being a felon in possession of a firearm and ammunition in violation of 18 U.S.C.

§ 922(g)(1). He unsuccessfully pursued a direct appeal and relief under 28 U.S.C.

§ 2255. After the Supreme Court decided Johnson v. United States, 135 S. Ct. 2551

(2015), this court authorized him to file another § 2255 motion, which the district

court denied. Having granted a certificate of appealability (COA) with regard to the

      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
assessment of one of Mr. Robinson’s ACCA-predicate convictions, we exercise

jurisdiction under 28 U.S.C. § 1291 and affirm the denial of relief. We also deny a

COA on Mr. Robinson’s remaining claims.

                                   BACKGROUND

      A § 922(g) violation generally carries a maximum sentence of ten years’

imprisonment. 18 U.S.C. § 924(a)(2). The ACCA, however, requires a minimum

sentence of fifteen years’ imprisonment for a defendant who violates § 922(g) “and

has three previous convictions . . . for a violent felony or a serious drug offense.” Id.

§ 924(e)(1). Mr. Robinson’s three predicate convictions were (1) a 2005 conviction

for assault and battery with a dangerous weapon in violation of Okla. Stat. tit. 21,

§ 645; (2) a 1989 conviction for second degree burglary in violation of Ark. Code

Ann. § 5-39-201; and (3) a 1973 Oklahoma conviction for robbery with a firearm

after former conviction of a felony.1 At his sentencing Mr. Robinson did not contend

that any of these convictions failed to qualify as “violent felony” under the ACCA.

Instead, he argued that the two older convictions were so stale that to count them

violated substantive due process. The district court rejected his contentions and

imposed the ACCA-enhanced 180-month sentence. This court affirmed. United

States v. Robinson, 304 F. App’x 746, 754 (10th Cir. 2008) (unpublished).

Mr. Robinson then filed an unsuccessful § 2255 motion, United States v. Robinson,


      1
         This conviction also has been referred to as a 1971 conviction. See United
States v. Robinson, 304 F. App’x 746, 749 (10th Cir. 2008) (unpublished). While the
case was brought in 1971, Mr. Robinson’s presentence report reflects that he pleaded
guilty to the charge in 1973.
                                            2
401 F. App’x 334, 336 (10th Cir. 2010) (unpublished), and later tried to file an

unauthorized second or successive § 2255 motion, Robinson v. United States,

544 F. App’x 798, 801 (10th Cir. 2013) (unpublished).

      Then in 2015 Johnson struck down one of the ACCA’s three definitions of

“violent felony.” As enacted, the ACCA defined “violent felony” as (1) a felony that

“has as an element the use, attempted use, or threated use of physical force against

the person of another” (§ 924(e)(2)(B)(i), known as the “elements clause”); (2) a

felony that is “burglary, arson, or extortion, or involves use of explosives” (the first

part of § 924(e)(2)(B)(ii), known as the “enumerated-offenses clause”); and (3) a

felony that “otherwise involves conduct that presents a serious potential risk of

physical injury to another” (the latter part of § 924(e)(2)(B)(ii), known as the

“residual clause”). Johnson invalidated the residual clause, concluding that it was

unconstitutionally vague. 135 S. Ct. at 2557, 2563. The Supreme Court made

Johnson retroactive to cases on collateral review in Welch v. United States, 136 S. Ct.
1257, 1265 (2016). Hence, this court authorized Mr. Robinson to bring a successive

§ 2255 motion relying on Johnson.

      In his successive § 2255 motion, Mr. Robinson argued that his

ACCA-enhanced sentence was invalid under Johnson because his 2005 Oklahoma

conviction for assault and battery with a dangerous weapon and his 1989 Arkansas

conviction for second degree burglary qualified as ACCA predicate convictions only




                                            3
under the residual clause.2 The district court held that the Oklahoma conviction

satisfied the elements clause and the Arkansas conviction came under the

enumerated-offenses clause. The district court further held that Mr. Robinson could

not rely on the Supreme Court’s recent decision in Mathis v. United States, 136 S. Ct.
2243 (2016), because Mathis did not announce a new rule of law applicable

retroactively to cases on collateral review. Accordingly, it denied relief. This court

granted a COA to consider the district court’s treatment of the Arkansas burglary

conviction.

                                     DISCUSSION

      “On appeal from the denial of a § 2255 motion, ordinarily we review the

district court’s findings of fact for clear error and its conclusions of law de novo.”

United States v. Snyder, 871 F.3d 1122, 1125 (10th Cir. 2017) (internal quotation

marks omitted), petition for cert. filed, __ U.S.L.W. __ (U.S. Dec. 15, 2017)

(No. 17-7157).

I.    Arkansas Burglary Conviction

      Johnson invalidated only the residual clause; it explicitly “[did] not call into

question application of the [ACCA] to the four enumerated offenses, or the remainder

of the [ACCA’s] definition of a violent felony.” 135 S. Ct. at 2563. After the district

court decided Mr. Robinson’s § 2255 motion, this court held that a movant is not

entitled to relief under Johnson where the court could determine that the sentencing

      2
         In his reply, Mr. Robinson also attacked the third predicate conviction, but
the district court declined to address that conviction because he had not raised the
issue in his § 2255 motion. Mr. Robinson does not challenge that decision on appeal.
                                            4
court did not rely on the residual clause, but instead imposed a sentence based on the

enumerated-offenses clause. Snyder, 871 F.3d at 1130. Mr. Robinson asserts that the

record in this case is unclear whether the sentencing court assessed his Arkansas

burglary conviction under the enumerated-offenses clause or the residual clause, and

therefore he should get the benefit of the doubt as to whether he was sentenced under

the residual clause. He further argues that under Mathis, it is clear that the Arkansas

burglary conviction does not satisfy the enumerated-offenses clause. See United

States v. Sims, 854 F.3d 1037, 1039-40 (8th Cir. 2017) (analyzing Ark. Code Ann.

§ 5-39-201(a) under Mathis), petition for cert. filed, __ U.S.L.W. __ (U.S. Nov. 21,

2017) (No. 17-766).

      In Snyder, this court recognized that “it may be possible to determine that a

sentencing court did not rely on the residual clause—even when the sentencing

record alone is unclear—by looking to the relevant background legal environment at

the time of sentencing.” 871 F.3d at 1129 (internal quotation marks omitted).3 “A

claim does not ‘rely’ on Johnson if it is possible to conclude, using both the record

before the sentencing court and the relevant background legal environment at the

time of sentencing, that the sentencing court’s ACCA determination did not rest on

the residual clause.” Id. (brackets and internal quotation marks omitted). “[T]he

relevant background legal environment is, so to speak, a ‘snapshot’ of what the

      3
        This court granted a COA before Snyder issued, but both parties had the
opportunity to discuss Snyder in the briefing. To the extent that the Snyder analysis
goes beyond the terms of the issued COA, we hereby expand the COA to permit the
appropriate analysis. See United States v. Shipp, 589 F.3d 1084, 1087 (10th Cir.
2009) (recognizing that this court has the authority to expand a COA).
                                           5
controlling law was at the time of sentencing and does not take into account

post-sentencing decisions that may have clarified or corrected pre-sentencing

decisions.” Id. Mr. Robinson was sentenced in 2007, meaning that his sentencing

occurred against the backdrop of both Taylor v. United States, 495 U.S. 575 (1990),

and Shepard v. United States, 544 U.S. 13 (2005).4

      Examining the enumerated-offenses clause, Taylor held that “a person has

been convicted of burglary for purposes of a § 924(e) enhancement if he is convicted

of any crime, regardless of its exact definition or label, having the basic elements of

unlawful or unprivileged entry into, or remaining in, a building or structure, with

intent to commit a crime.” 495 U.S. at 599. That is known as “generic” burglary.

See id. Taylor further held that to determine whether a conviction is for generic

burglary, courts should employ the “categorical approach,” “look[ing] only to the

fact of conviction and the statutory definition of the prior offense.” Id. at 602. But if

a particular statute defines burglary more broadly than generic burglary (such as a

statute that includes automobiles as well as buildings), a court may also consult the

charging paper and jury instructions to determine whether the jury was actually

required to find the elements of generic burglary. See id. In sum, under Taylor, “an

offense constitutes ‘burglary’ for purposes of a § 924(e) sentence enhancement if

either its statutory definition substantially corresponds to ‘generic’ burglary, or the


      4
        Because our review focuses not on current law, but on the law in effect at the
time of sentencing, we decline Mr. Robinson’s invitation to analyze § 5-39-201(a)
(1987) under Mathis, 136 S. Ct. at 2256-57, and Descamps v. United States, 570 U.S.
254, 133 S. Ct. 2276, 2285 (2013).
                                            6
charging paper and jury instructions actually required the jury to find all the elements

of generic burglary in order to convict the defendant.” Id.

      Shepard applied Taylor in the context of prior convictions obtained through

guilty pleas. 544 U.S. at 16, 19. Rejecting the government’s attempt to introduce

documents such as police reports, Shepard adhered to “the Taylor conclusion, that

respect for congressional intent and avoidance of collateral trials require that

evidence of generic conviction be confined to records of the convicting court

approaching the certainty of the record of conviction in a generic crime State.” Id. at

23. Shepard thus held that to determine whether a guilty plea necessarily admitted

the elements of generic burglary, courts may look beyond the statutory definition

only “to the terms of the charging document, the terms of a plea agreement or

transcript of colloquy between judge and defendant in which the factual basis for the

plea was confirmed by the defendant, or to some comparable judicial record of this

information.” Id. at 26.

      Mr. Robinson contends that his statute of conviction was broader than

generic burglary. The statute criminalized entry into “an occupiable structure,”

Ark. Code Ann. § 5-39-201(a) (1987), but in addition to buildings and structures,

“occupiable structure” was defined to include vehicles, see id. § 5-39-101(1) (1987).

According to Mr. Robinson,

      Although the residential burglary statute only includes such alternatives if
      they are “adapted for overnight accommodation of persons,” this
      qualification does not change the repeated Supreme Court mantra that
      generic burglary does not include burglary of vehicles. In its 25 years of
      issuing decisions on the definition of generic burglary, the Supreme Court

                                            7
      has never extended the generic definition of burglary to include vehicles
      “adapted for overnight accommodation of persons.”
Aplt. Supp. Opening Br. at 7-8.

      In Snyder, however, we concluded that “[i]n light of Taylor, there would have

been little dispute at the time of Snyder’s sentencing that his two Wyoming burglary

convictions involving occupied structures fell within the scope of the ACCA’s

enumerated crimes clause,” even though “the Wyoming statute under which these

convictions arose includes entry of occupied structures or vehicles.” 871 F.3d at

1129-30 (brackets and internal quotation marks omitted). That was because “it

would have been permissible for the district court to examine the underlying charging

documents and/or jury instructions to determine if Snyder was charged only with

burglary of buildings. And the [presentence report] in Snyder’s case actually did just

that, without any objection from Snyder.” Id. at 1130.5 Similar to Snyder,

Mr. Robinson’s presentence report examined underlying state-court documents,

without any objection by Mr. Robinson, and determined that his Arkansas burglary

conviction involved entry into a house. True, the presentence report did not specify

the documents upon which it relied, but any error in that regard would be a


      5
         Similarly, before Mr. Robinson’s sentencing, other circuits had referred to
state-court documents to determine if a defendant convicted under § 5-39-201
necessarily admitted to or was convicted of the elements of generic burglary.
See United States v. Pope, 146 F. App’x 536, 540-41 (2d Cir. 2005) (unpublished)
(holding that convictions under § 5-39-201 satisfied Taylor because court documents
established the convictions involved retail stores); United States v. Thomas,
No. 96-3714, 124 F.3d 209 (8th Cir. Sept. 2, 1997) (per curiam) (table) (holding that
a conviction under § 5-39-201 satisfied Taylor because the criminal informations
identified the structures burglarized as an office and two residences).
                                           8
Taylor/Shepard error to which Mr. Robinson could have objected at the time and

raised on direct appeal.

      Mr. Robinson points out that only a few months before his sentencing, the

Supreme Court issued James v. United States, 550 U.S. 192 (2007), overruled by

Johnson, 135 S. Ct. at 2563. In James, the Court held that a Florida conviction for

attempted burglary qualified as a violent felony under the residual clause. Id. at 209.

But the conviction at issue in James—attempted burglary—explicitly did not qualify

as a burglary under the elements or enumerated-offenses clauses. See id. at 197.

Thus, if it were to count as an ACCA predicate at all, it had to be analyzed under the

residual clause. See id. In contrast, Mr. Robinson’s conviction was for burglary, not

attempted burglary, and therefore it was eligible for consideration under the

enumerated-offenses clause. In these circumstances, James does not indicate that the

sentencing court relied on the residual clause rather than the enumerated-offenses

clause in sentencing Mr. Robinson.

      In short, considering the record in light of the relevant background legal

environment, we are unable to conclude that Mr. Robinson’s prior Arkansas burglary

conviction was considered under the residual clause, rather than the

enumerated-offenses clause. “[T]here is no mention whatsoever of the residual

clause in the [presentence report] or any of the other district court pleadings or

transcripts. Moreover, given the relevant background legal environment that existed

at the time of [defendant’s] sentencing, there would have been no need for reliance

on the residual clause.” Snyder, 871 F.3d at 1130. As in Snyder, Mr. Robinson’s

                                            9
claim “is not a true Johnson claim, but is rather a poorly disguised claim under

Taylor . . . , Shepard . . . , and their progeny.” Id. (brackets and internal quotation

marks omitted). We therefore affirm the denial of relief under § 2255 with regard to

the Arkansas burglary conviction.

II.   Remaining Claims

      Mr. Robinson raises several claims in addition to the claim upon which COA

was granted. For a COA to issue on these claims, he must make “a substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This means

that he “must demonstrate that reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000).

      A.     Oklahoma Assault and Battery with a Dangerous Weapon

      The district court held that Mr. Robinson’s Oklahoma conviction for assault

and battery with a dangerous weapon satisfied the elements clause. Under this

circuit’s precedent, this conclusion is not reasonably debatable. See United States v.

Taylor, 843 F.3d 1215, 1222-24 (10th Cir. 2016) (Tommy Taylor) (concluding that

§ 645 satisfies an analogous elements clause), cert. denied, 137 S. Ct. 1608 (2017);

see also United States v. Brown, No. 16-6373, 2017 WL 3772654, at *3 (10th Cir.

Aug. 31, 2017) (unpublished) (applying Tommy Taylor to conclude that § 645

satisfies the ACCA’s elements clause), petition for cert. filed, __ U.S.L.W. __

(U.S. Nov. 29, 2017) (No. 17-6993); United States v. Schubert, 694 F. App’x 641,



                                            10
645-46 (10th Cir. 2017) (unpublished) (same). In light of Tommy Taylor and its

progeny, we deny a COA on this issue.

      B.     Independent Due Process Claim

      Citing United States v. Shipp, 589 F.3d 1084, 1091 (10th Cir. 2009),

Mr. Robinson urges the court to allow him to proceed with an independent due

process claim. In Shipp, the defendant had received an ACCA-enhanced sentence,

but a later Supreme Court decision meant that one of his prior convictions did not

qualify as a violent felony. See id. at 1086, 1090-91. Therefore, the defendant no

longer qualified as an armed career criminal. Id. at 1091. This court held that

“[w]here . . . [the defendant] was sentenced beyond the statutory maximum for his

offense of conviction, his due process rights were violated.” Id. Mr. Robinson

argues that, similarly, after Johnson he no longer qualifies as an armed career

criminal and therefore he was sentenced beyond the statutory maximum.

      It is not clear that Mr. Robinson adequately raised this argument before the

district court. But in any event, this is a successive § 2255 motion. As such, it is

subject to the restrictions of § 2255(h)(2), which requires a movant to rely on “a new

rule of constitutional law, made retroactive to cases on collateral review by the

Supreme Court.” Shipp is not a Supreme Court case; here, the only applicable “new

rule of constitutional law, made retroactive to cases on collateral review by the

Supreme Court” is the rule set forth in Johnson. It follows that under § 2255(h)(2),

Mr. Robinson cannot pursue any claim based on new law except one under Johnson.

And as discussed above, his Johnson claim is meritless. Because no reasonable jurist

                                           11
could debate whether he is entitled to proceed with an independent due process

claim, we deny a COA on that issue.

      C. Claim Regarding Reopening of Government’s Case

      In his initial pro se request for a COA, Mr. Robinson complained that, after the

government had rested and he had moved for acquittal, the trial court allowed the

government to reopen its case to present additional evidence. He contends that the

reopening violated his right to due process and subjected him to double jeopardy.

      A COA is denied on this claim because it relies on neither newly discovered

evidence nor a new rule of constitutional law, as required by § 2255(h). In fact,

Mr. Robinson made this same claim in his first § 2255 motion, and it was rejected

because he failed to show good cause why he did not raise the claim on direct appeal.

See Robinson, 401 F. App’x at 335, 336.

                                   CONCLUSION

      The judgment of the district court is affirmed as to the Arkansas burglary

conviction. A COA is denied as to all other claims.


                                           Entered for the Court


                                           Carolyn B. McHugh
                                           Circuit Judge




                                          12
United States v. Robinson, 17-6046

HOLMES, Circuit Judge, concurring.

      I join in full the well-written order and judgment in this case. I write

separately to address the lack of vitality of United States v. Spring, 80 F.3d 1450

(10th Cir. 1996). Contrary to the government’s arguments, I conclude that Spring

was not part of “the relevant background legal environment” at the time of Mr.

Robinson’s 2007 sentencing, United States v. Snyder, 871 F.3d 1122, 1129 (10th

Cir. 2017), petition for cert. filed, ---- U.S.L.W. ---, (U.S. Dec. 15, 2017) (No. 17-

7157), because it had been abrogated by the Supreme Court’s 2005 decision in

Shepard v. United States, 544 U.S. 13 (2005).

      Specifically, relying on Spring, the government argues that the Arkansas

burglary statute at issue here that “require[d] that the structure—whether it is a

building or vehicle—be occupiable” “substantially conformed to the [ACCA’s]

generic definition of burglary and categorically qualified as a violent felony under

the enumerated offense clause.” Aplee.’s Br. 24–25 (emphasis added). See

A RK . C ODE A NN . §§ 5-39-101(1), -201 (1987) (proscribing the unlawful entry or

remaining in “an occupiable structure,” which includes a “building” or “vehicle”

that “is customarily used for overnight accommodation of persons”). In 1996, in

Spring, we did hold that an analogous Texas burglary statute, which defined

“habitation” to include a “structure or vehicle that is adapted for the overnight

accommodation of persons,” qualified as generic burglary under Taylor v. United

States, 495 U.S. 575 (1990). But the government fails to recognize that the
Court’s 2005 decision in Shepard abrogated Spring on the precise issue for which

the government cites it. 1

      Generally, in Shepard, the Court held that a sentencing court could not look

to police reports or applications for criminal complaints to determine whether a

prior guilty plea admitted generic burglary. See 544 U.S. at 16, 21, 26. But at the

outset of its analysis, the Court specifically stated that the ACCA “makes

burglary a violent felony only if committed in a building or enclosed space

(‘generic burglary’), not in a boat or motor vehicle.” Id. at 15–16 (emphasis

added). In explaining its holding in Taylor, the Shepard Court specifically

differentiated between, on the one hand, its narrow interpretation of generic

burglary under the ACCA and, on the other, state statutes that the Court deemed

to “define burglary more broadly” on the precise ground that those state statutes

extended their burglary definitions to include “entries into boats and cars.” Id.

Thus, the Court clearly evinced the view that generic burglary did not extend to


      1
             Indeed, Mr. Robinson alluded to this argument in his briefing:

             In those 25 years [prior to Mathis v. United States, --- U.S. ----,
             136 S. Ct. 2243 (2016)], the Supreme Court has never extended
             the generic definition of burglary to vehicles “adapted for
             overnight accommodation of persons” but has repeatedly stated
             that vehicles are excluded from the generic definition of
             burglary. In this regard, Mathis (to say nothing of Shepard,
             Nijhawan, or Duenas-Alvarez) has abrogated Spring, and this
             court may not follow it.

Aplt.’s Opening Br. at 26 (emphasis added).

                                          2
such vehicles.      The Shepard Court’s choice of language is also significant

because it altered the requisite analysis by replacing the word “structure,” which

we interpreted in Spring, with the term “enclosed space.” Id. at 16. By doing so,

the Court refocused the analysis; yet, notably, it specifically maintained the

exclusion from the definition of generic burglary of boats, cars, and other modes

of transportation. As we explained in United States v. Ramon Silva:

             By replacing “other structure” with “enclosed space,” the
             Supreme Court has indicated that the scope of generic burglary
             would encompass not only those spaces that are designed for
             occupancy and intended for use in one place, but also other,
             potentially less complete “enclosed spaces,” so long as they do
             not resemble a boat, motor vehicle, or other mode of
             transportation.

608 F.3d 663, 668 (10th Cir. 2010) (emphasis added). Therefore, not only does

Spring’s analysis rest on a word that the Supreme Court replaced in Shepard in

shifting the focus of the generic burglary definition (i.e., “structure”), but it also

runs counter to Shepard’s express exclusion of modes of transportation from that

definition. See Spring, 80 F.3d at 1462 (holding that “burglary of ‘a structure or

vehicle adapted for the overnight accommodation of persons[]’ constitutes the

burglary of a ‘structure’ within the generic definition of Taylor and thus within

the meaning of section 924(e)(2)(B)(ii)” (emphasis added) (quoting United States

v. Sweeten, 933 F.2d 765, 771 (9th Cir. 1991), overruled by United States v.

Grisel, 488 F.3d 844 (9th Cir. 2007) (en banc))).

      Tellingly, since Shepard, we have not cited Spring in either precedential or

                                            3
persuasive authority in defining the scope of generic burglary. See, e.g., Ramon

Silva, 608 F.3d 663; United States v. Rivera-Oros, 590 F.3d 1123 (10th Cir.

2009); United States v. Cummings, 531 F.3d 1232 (10th Cir. 2008); United States

v. Taylor, 415 F. App’x 96 (10th Cir. 2011) (unpublished); United States v. Mims,

301 F. App’x 790 (10th Cir. 2008) (unpublished); United States v. Roberts, 250 F.

App’x 843 (10th Cir. 2007) (unpublished); United States v. Tenderholt, 149 F.

App’x 805 (10th Cir. 2005) (unpublished); United States v. Bartlett, 133 F. App’x

515 (10th Cir. 2005) (unpublished).

      Consequently, in my view, Shepard abrogated Spring and it is no longer

good law now—and, more to the point, was not good law at the time of Mr.

Robinson’s sentencing, rendering the government’s reliance on it unavailing. I

concur on this very limited ground, while also joining in full the well-written

order and judgment in this case.




                                          4